Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
As conceded in the Office Action on page 7 (second-to-last paragraph), Ostanpenko does not teach the use of a time-to-collision value. It follows that Ostanpenko cannot teach "adjusting a size of the display element as a function of the time-to-collision value", as well as "independently6 adjusting intensities of the individual image elements of the display element based on a relative adjusted size of the display element within the display." 
Regarding Sekine, the disclosure teaches the use of a display object (185) that is configured as a three-dimensional object (e.g., cylinder, cone, prism, etc. - see 10281) superimposed over a second display object (186) within an image region (187) of a vehicle display:  
FIG. 1B 
In 10288, cited in the Office Action, Sekine discloses that "[i]t may be possible to change at least one of the shape, color, size, and orientation of the first display object 185 based on the conditions including at least one of the type, number, and size of the second display object 186. Thus, it is possible to generate a more suited first display object 185 depending on the content of presentation information." However, Applicants submit that this teaching is materially different from the presently claimed features. Specifically, Sekine teaches that the changing of the size of the display object 185 is premised on a "harmony coefficients" that are defined as coefficients for measuring an "unpleasant sensation" for a viewer when viewing the display object relative to the actual outside scene (see 1100143-149; see FIG. 8). In the embodiment of 10282-289, Sekine similarly teaches that the size of the first display object may be modified relative to a harmony coefficient perspective, and shifts in the roll angle, pitch angle and yaw angle. Sekine does not teach or suggest that the size of the display object may be modified "as a function of the time-to-7 collision value in the augmented reality heads-up display; and independently adjusting intensities of the individual image elements of the display element based on a relative adjusted size of the display element within the display" as presently claimed. 
Applicant further submits that there is no apparent reason why one skilled in the art would combine Sekine with Ostanpenko in the manner suggested by the Office Action. As explained above, the size adjustment of Sekine is based on a "harmony coefficient", that has nothing to do with sensor inputs in a vehicle that determine distance to objects, as disclosed in Ostanpenko. In other words, one skilled in the art would readily recognize that the "harmony coefficient" adjustment of Sekine, when considered as a whole, teaches away from Ostanpenko and could not feasibly be incorporated in the configuration of Ostanpenko, without changing the principle of operation, and rendering the technology unusable, and/or unfit for its intended purpose. 
In relying on prior art references for the rejection, the examiner cannot pick and choose only one aspect of a prior art reference and exclude other aspects of the reference or ignore the central teaching of the reference. "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." In re Wesslau, 353 F.2d 238 (CCPA 1965). 
The examiner cannot "stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole." In re Enhanced Security Research, LLC, 739 F.3d 1347, 1355 (Fed. Cir. 2014). The examiner cannot take a statement in the reference out of context and give it a meaning it would not have had to a person skilled in the art. Nor can the examiner take a single aspect of a reference out of context and use it with hindsight to find obviousness. A prior art reference must be read as a whole; the entire disclosure of the reference must be considered, including its teachings away from the claimed invention. See, MPEP §2145. 
Moreover, references that teach away cannot serve to create a prima facie case of obviousness. As explained by the Federal Circuit Court of Appeals in Spectralytics Inc. v. Cordis Corp., 649 F.3d 1336, 1343 (Fed. Cir. 2011), "'teaching away' does not require that the prior art foresaw the specific invention that was later made, and warned against taking that path." The court stated: "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference or would be led in a direction divergent from the path that was taken by the applicant."8 
Second, the examiner must consider the totality of the prior art. The person skilled in the art is presumed to have full knowledge of the prior art in the field. "The question in a section 103 case is what the references would collectively suggest to one of ordinary skill in the art." In re Ehrreich, 590 F.2d 902, 908-09 (CCPA 1979). A claim that is "contrary to the accepted wisdom" at the time the invention was made is "strong evidence of unobviousness." In re Hedges, 783 F.2d 1038, 1041 (Fed. Cir. 1986). Moreover, prior art that teaches away is a key factor that must be considered and such references are strong evidence of nonobviousness. Thus, if the applicant is aware of prior art that teaches away from the claimed invention, which the examiner has not considered, those references should be submitted as evidence of nonobviousness. 
Third, the examiner may not use hindsight to reconstruct the claimed invention. It is impermissible to use the claims as a template to select only certain prior art and only certain aspects of that art. The examiner cannot use the claims as a roadmap or template to work backwards to try to create the claimed invention from the prior art. 
The courts are clear on this point. The "[d]etermination of obviousness cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of the patented invention." ATD Corp. v. Lydall, Inc., 159 F.3d 534,546 (Fed. Cir. 1998). In analyzing obviousness, the examiner may only consider the knowledge of one skilled in the art, the prior art references, and the accepted wisdom in the field at the time. "One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention." In re Fine, 837 F.2d 1071,1075 (Fed. Cir. 1988). It is improper for the examiner to backtrack from the claims to try to find something related in the prior art. The Federal Circuit has held: "It is impermissible, however, simply to engage in a hindsight reconstruction of the claimed invention, using the applicant's structure as a template and selecting elements from the references to fill the gaps." In re Gorman, 983 F.2d 982, 987 (Fed. Cir. 1991). 
Fourth, an obviousness rejection cannot stand if it is based on a proposed modification of the prior art that would cause the prior art to be unsatisfactory or inoperable for its intended purpose. If that is the case, then there is no motivation to modify the prior art and no basis for the obviousness rejection. MPEP §2143.01 states that: "if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification."9 
Fifth, and similarly, if an obviousness rejection is based on a proposed modification that would change the principle of operation of the prior art, then there is no basis for the rejection. As stated in MPEP §2143.01, "if the proposed modification ... would change the principle of operation of the prior art invention being modified, then the teachings of the reference are not sufficient to render the claims prima facie obvious." 
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Sensor system in claim 22 (and dependent claims).
Analysis module in claim 22 (and dependent claims).
Control module in claim 22 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 14-16, 18-24, 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostapenko U.S. Patent/PG Publication 20190299855 in view of Nakano U.S. Patent/PG Publication 20190005726 and Nishijima U.S. Patent/PG Publication 7743342.
Regarding claim 14:
 A method for controlling visual indicia in a vehicle, comprising: (Ostanpenko Abstract The systems and methods disclosed herein are directed to a vehicle proximity system. The vehicle proximity system uses sensors, a vehicle computing device, and a heads-up display of a host vehicle to present proximity graphic elements to a vehicle occupant, such as the driver of the host vehicle.).
 operating a display in an augmented reality heads-up display for the vehicle, wherein the display comprises a display element having a plurality of individual image elements (Ostapenko [0040] The heads-up display system 124 may take the form of any such device capable of projecting the proximity graphic elements 306 determined by the host vehicle module as heads-up display augmented reality graphic elements, including contact-analog augmented reality graphic elements which are rendered to appear to the driver as being directly on the environment surrounding the vehicle. With reference to FIG. 2, the heads-up display system 124 may be provided in a dashboard heads-up display enclosure 202 of the vehicle, and configured to project the proximity graphic elements on a transparent surface, such as windshield 204 or window 206, of the host vehicle through a first heads-up display exit aperture 208 using a projector, such as a digital light processing (DLP) projector, liquid crystal on silicon (LCoS) projector, laser projector, light emitting diode (LED) projector, among others. The proximity graphic elements are rendered to the driver as augmented reality graphic elements appearing in the environment as image 210 when the driver is seated in a driver seat 212 and the driver's eyes are in an eye box 214.).
 determining at least one safety-relevant parameter (Ostapenko [0037] The proximal vehicle module 114 receives the at least one proximity measurement from the vehicle systems 120 and/or the vehicle sensors 128. The proximal vehicle module 114 uses the proximity measurements to calculate proximal vehicle data. For example, when proximal speed is not measured by the vehicle systems 120 and/or the vehicle sensors 128, the proximal vehicle module 114 can calculate the proximal speed using the timestamp measurements and the proximal distances. Accordingly, the proximal vehicle module 114 may use two or more proximity measurements to calculate the proximal vehicle data. In another embodiment, the proximal vehicle module 114 aggregates the proximity measurements according to a metric. For example, the proximal vehicle module 114 may generate proximity vehicle data by aggregating the proximity measurements according to the timestamp measurements.
from a sensor system relating to a target element (Ostapenko [0035] The proximal vehicle module 114 and the host vehicle module 116 use information from the vehicle systems 120 and the vehicle sensors 128 to determine the proximity of the proximal vehicle 302 to the host vehicle 300.) of a vehicle driving environment wherein the at least one safety-related parameter comprises a (Ostapenko [0026] a collision warning system, a collision mitigation braking system)(Ostapenko [0044] Referring to FIGS. 3A, 3B, and 3C, the proximity graphic elements distinguish between types of relative motion data by changing visual characteristics of the proximity graphic elements. For example, the visual characteristics of the proximity graphic elements include color, shape, spacing, and size. In FIG. 3A the relative motion data indicates that the proximal distance 304 between the host vehicle 300 and the proximal vehicle 302 is becoming smaller.)(Ostapenko [0032] The vehicle systems 120 include and/or are operably connected for computer communication to various vehicle sensors 128. The vehicle sensors 128 provide and/or sense information associated with the host vehicle, the host vehicle environment, and/or the vehicle systems 120. It is understood that the vehicle sensors 128 can include, but are not limited to, the vehicle sensors 128 associated with the vehicle systems 120 and other vehicle sensors 128 associated with the host vehicle. Specific vehicle sensors 128 can include, but are not limited to, environmental sensors, vehicle speed sensors, accelerator pedal sensors, brake sensors, throttle position sensors, wheel sensors, anti-lock brake sensors, camshaft sensors, among others. Other vehicle sensors 128 can include, but are not limited to, cameras mounted to the interior or exterior of the vehicle and radar and laser sensors mounted to the exterior of the vehicle. Further, the vehicle sensors 128 can include sensors external to the vehicle (accessed, for example, via the network 130), for example, external cameras, radar and laser sensors on other vehicles in a vehicle-to-vehicle network, street cameras, surveillance cameras, among others.).
 and independently adjusting intensities of the individual image elements of the display element based on a relative adjusted size of the display element within the display, (Ostapenko [0044] For example, the visual characteristics of the proximity graphic elements include color, shape, spacing, and size.)(Ostapenko [0046] In another embodiment, the size of the proximity graphic elements 306 may increase or decrease as the proximal distance 304 becomes smaller or larger.)(Ostapenko [0052] For example, the bars may have a cautionary color that increases in intensity and/or hue as the proximal vehicle 402 approaches the host vehicle 400. ). Ostapenko discloses adjusting intensity based on size, since Ostapenko uses the distance for intensity and size, and as such intensity is based on the same value as size and the two are coorelated. Applicant has not provided further clarification on how it is based on size. Further there is a prima facie case of obviousness since the limitation is directed to common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. See MPEP 2144.04. C. Rearrangement of Parts “In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design chaice).” Since Ostapenko teaches adjusting color and size, and adjusting intensity as the vehicle approaches which changes based on distance. As such Ostapenko teaches each limitation, albeit arranged in a different form.
Ostapenko does not teach  time to collision, although they teach distance to collision, collision warning, and collision mitigation braking. In a related field of endeavor, Nakano teaches:
operating a display in an augmented reality heads-up display for the vehicle, wherein the display comprises a display element having a plurality of individual image elements (Nakano Fig. 3)
 determining at least one safety-relevant parameter from a sensor system relating to a target element of a vehicle driving environment wherein the at least one safety-related parameter comprises a time-to-collision value; (Nakano [0054] Controller 5 may set the detection object (also referred to as “second detection object”) having the shortest time to collision (TTC) in detection objects 700 exist in respective detection areas 401 to 404, as the display object. The time to collision is time until the host vehicle collides with the detection object when the present relative velocity between the host vehicle and the detection object is maintained. The time to collision is obtained by dividing a relative distance between the host vehicle and the detection object by the relative velocity between the host vehicle and the detection object. Controller 5 may set both the first detection object and the second detection object in detection objects 700 exist in respective detection areas 401 to 404, as the display objects.)
 and independently adjusting intensities of the individual image elements of the display element (Nakano [0082] According to modification 2, display controller 52 changes at least one of color, brightness, size, and pattern of virtual image 300 corresponding to the display object in each of detection areas 401 to 404 to be different from the display forms of the virtual images of other detection areas.)(Nakano Display controller 52 changes at least one of color, brightness, size, and pattern of virtual images 331, 333 according to the attributes of detection objects 741, 746.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to time to collision as taught by Nakano. The rationale for doing so would have been that it is a simple substitution of distance to collision for time to collision, where both systems are providing AR data regarding collision and adjusting colors/size based on an impeding collision. 
Ostapenko discloses adjusting intensity based on size as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Nishijima teaches:
determining a size of the display element and modifying the adjusting of the intensity of the display element within the display, based on the determined size (Nishijima Claim 10 wherein said deciding at least one of the shape and the color is decided based on a size of said icon.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to adjust color based on a size value as taught by Nishijima. rationale for doing so would have been that it is a simple substitution of values, where Ostapenko adjusts intensity based on distance, and Nishijima adjusts based on size, where in Ostapenko distance can also modify size, and the end result is aesthetic changes to GUI objects based on the same factors. Further, it would be obvious to try since Ostapenko has size and color based on distance, and changing size based on color or color based on size would yield the same results and thus there is a reasonable expectation of success. Therefore it would have been obvious to combine Nishijima with Ostapenko in view of Nakano to obtain the invention.
Regarding claim 15:
 The method of claim 14, has all of its limitations taught by Ostapenko in view of Nakano and Nishijima. Ostapenko further teaches  wherein the at least one safety-relevant parameter further comprises: 
 a distance value representing a distance of the vehicle to the target element, (Ostapenko [0044] In FIG. 3A the relative motion data indicates that the proximal distance 304 between the host vehicle 300 and the proximal vehicle 302 is becoming smaller. The reduction in the proximal distance 304 may be due to the host vehicle 300 gaining on the proximal vehicle 302 or the proximal vehicle 302 slowing.).
Regarding claim 16:
 The method of claim 15, has all of its limitations taught by Ostapenko in view of Nakano and Nishijima. Ostapenko further teaches  wherein the at least one safety-relevant parameter comprises a plurality of other parameters,
 and further comprising selecting one of the other plurality of parameters for adjusting the size and intensity of the display element within the display (Ostapenko [0044] In FIG. 3A the relative motion data indicates that the proximal distance 304 between the host vehicle 300 and the proximal vehicle 302 is becoming smaller. The reduction in the proximal distance 304 may be due to the host vehicle 300 gaining on the proximal vehicle 302 or the proximal vehicle 302 slowing.).
Regarding claim 18:
 The method of claim 15, has all of its limitations taught by Ostapenko in view of Nakano and Nishijima. Ostapenko further teaches  wherein the target element comprises an obstacle and/or an (Ostapenko [0012] The proximity graphic elements indicate the presence of a proximal vehicle to the host vehicle.) since a vehicle is an obstacle.
Regarding claim 19:
 The method of claim 14, has all of its limitations taught by Ostapenko in view of Nakano and Nishijima. Ostapenko further teaches  wherein adjusting the intensity of the display element comprises one of: 
 adjusting the intensity between 100% and 0% of a nominal intensity on the basis of the relative adjusted size of the display element, (Ostapenko [0044] For example, the visual characteristics of the proximity graphic elements include color, shape, spacing, and size.) (Ostapenko [0052] For example, the bars may have a cautionary color that increases in intensity and/or hue as the proximal vehicle 402 approaches the host vehicle 400. ) 
 and maintaining a reduced intensity of the display element (Ostapenko [0044] For example, the visual characteristics of the proximity graphic elements include color, shape, spacing, and size.) (Ostapenko [0052] For example, the bars may have a cautionary color that increases in intensity and/or hue as the proximal vehicle 402 approaches the host vehicle 400. ) since it will be reduced intensity if the user is not near other vehicles.
Regarding claim 20:
 The method of claim 14, has all of its limitations taught by Ostapenko in view of Nakano and Nishijima. Ostapenko further teaches  wherein the display element comprises contour lines, and wherein adjusting the intensity of the display element comprises maintaining the visibility of the contour lines when the size and intensity of the display element is adjusted (Ostapenko [0045] The proximity graphic elements 306 may include shapes, like chevrons or triangles, having a point end and terminal ends, and wherein the direction of the point end indicates whether the proximal vehicle is approaching the host vehicle 300 or moving away from the host vehicle 300. In the example given in FIG. 3A, the proximity graphic elements 306 may have a point directed toward the host vehicle 300 to indicate that the proximal distance 304 is becoming smaller such that the proximal vehicle 302 is approaching the host vehicle 300. ) (Ostapenko [0044] For example, the visual characteristics of the proximity graphic elements include color, shape, spacing, and size.) (Ostapenko [0052] For example, the bars may have a cautionary color that increases in intensity and/or hue as the proximal vehicle 402 approaches the host vehicle 400. ).
Regarding claim 21:
 The method of claim 14, has all of its limitations taught by Ostapenko in view of Nakano and Nishijima. Ostapenko further teaches  wherein the display element comprises a navigation instruction or a warning sign (Ostapenko [0031] The heads-up display system 124 displays information, such as directions, data, and alerts as augmented reality proximity graphics in view of a vehicle occupant of the host vehicle by projecting proximity graphic elements on a transparent surface of the host vehicle.).
Regarding claim 22:
The claim is a/an parallel version of claim 14. As such it is rejected under the same teachings.
Regarding claim 23:
The claim is a/an parallel version of claim 15. As such it is rejected under the same teachings.
Regarding claim 24:
The claim is a/an parallel version of claim 16. As such it is rejected under the same teachings.
Regarding claim 26:
The claim is a/an parallel version of claim 18. As such it is rejected under the same teachings.
Regarding claim 27:
The claim is a/an parallel version of claim 19. As such it is rejected under the same teachings.
Regarding claim 28:
The claim is a/an parallel version of claim 20. As such it is rejected under the same teachings.
Regarding claim 29:
The claim is a/an parallel version of claim 21. As such it is rejected under the same teachings.
Regarding claim 30:
The claim is a/an parallel version of claim 14. As such it is rejected under the same teachings.
Regarding claim 31:
The claim is a/an parallel version of claim 16. As such it is rejected under the same teachings.
Regarding claim 32:
The claim is a/an parallel version of claim 17. As such it is rejected under the same teachings.
Regarding claim 33:
The claim is a/an parallel version of claim 20. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616